                                                                                                             JS-6

                                     1    Nathaniel S.G. Braun (SBN CA 269087)
                                          nbraun@selmanlaw.com
                                     2    Michael B. Gelfound (SBN CA 297413)
                                          mgelfound@selmanlaw.com
                                     3    SELMAN BREITMAN LLP
                                          11766 Wilshire Blvd., Sixth Floor
                                     4    Los Angeles, CA 90025-6546
                                          Telephone: 310.445.0800
                                     5    Facsimile: 310.473.2525
                                     6    Michelle R. Bernard (SBN 144582)
                                          mbernard@grsm.com
                                     7    Jessica Meyer (SBN 249064)
                                          jlmeyer@grsm.com
                                     8    GORDON & REES SCULLY MANSUKHANI, LLP
                                          101 W. Broadway, Suite 2000
                                     9    San Diego, CA 92101
                                          Telephone: 619.696.6700
                                     10   Facsimile: 619.696.7124
                                     11   Attorneys for Plaintiff/Counter-Defendant
    LLP




                                          Scottsdale Insurance Company
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                                                    UNITED STATES DISTRICT COURT
                                     14
                                                                CENTRAL DISTRICT OF CALIFORNIA
                                     15
                                     16   Scottsdale Insurance Company, an Ohio        Case No. 2:18-cv-03625-PA (AFMx)
                                          corporation,
                                     17                                                JUDGMENT
                                                       Plaintiff,
                                     18
                                                v.
                                     19
                                          PTB Sales, Inc., a California corporation,
                                     20
                                                       Defendant.
                                     21
                                     22   PTB Sales, Inc., a California corporation,
                                     23                Counter-Claimant,
                                     24         v.
                                     25   Scottsdale Insurance Company, an Ohio
                                          corporation,
                                     26
                                                       Counter-Defendant.
                                     27
                                     28
                                                                                                            JUDGMENT
                                                                                               2:18-cv-03625-PA (AFMx)
807469.1 380.42629
                                     1    TO THE COURT AND ALL COUNSEL OF RECORD:
                                     2          WHEREAS Plaintiff / Counter-Defendant Scottsdale Insurance Company
                                     3    (“Scottsdale”) filed a Motion for Summary Judgment or, in the alternative, Partial
                                     4    Summary Judgment, scheduled to be heard on February 11, 2019.
                                     5          WHEREAS the Court vacated the hearing on Scottsdale’s Motion, and on
                                     6    that same date, February 11, 2019, issued an Order granting Scottsdale’s Motion in
                                     7    its entirety. ECF No. 56.
                                     8          WHEREAS the Court concluded that Scottsdale is entitled to reimbursement
                                     9    from PTB for its defense costs of $457,384.44 and settlement costs of $350,000.00,
                                     10   for a total judgment in the amount of $807,384.44.
                                     11         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
    LLP




                                     12   Judgment shall be entered for Scottsdale and against Defendant / Counter-Claimant
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   PTB Sales, Inc. as set forth in and in accordance with the Order granting
                                     14   Scottsdale’s Motion for Summary Judgment in its entirety. Further, pursuant to the
                                     15   Order, Scottsdale is entitled to reimbursement from PTB for its defense costs of
                                     16   $457,384.44 and settlement costs of $350,000.00, for a total amount of $807,384.44.
                                     17         Judgment is entered in favor of Scottsdale for the total amount of
                                     18   $807,834.44.
                                     19   DATED: March 2, 2019                 ____________________________________
                                     20                                                   Percy Anderson
                                                                                      United States District Judge
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28                                            1
                                                                                                               JUDGMENT
                                                                                                  2:18-cv-03625-PA (AFMx)
807469.1 380.42629
